Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lenox (8276329).
Lenox figures 1-5, shows a photovoltaic module, comprising: a plurality of solar cells; a notched up-roof edge (see figure 1 at the edge 10 points to), a standoff (42) having a first side fastened to a roof-facing side of the plurality of tabs of the notched up-roof edge and a second side, opposite the first side, configured to contact an underlying roof structure to position the notched up-roof edge a fixed distance above the underlying roof structure; an attachment member (62, 60, 59) secured to a roof-facing surface of the photovoltaic module proximate a down-roof edge of the photovoltaic module and configured to attach the photovoltaic module to a down-roof standoff of another photovoltaic module down-roof from the photovoltaic module.
Pe claim 2, Lenox further shows the attachment member is a clip that protrudes beneath a first side of the down roof standoff that is coupled to a tab of a plurality of tabs of a notched up roof edge of the other photovoltaic module.
Per claim 3, Lenox further shows the standoff (42, 44, 46, 65) is separately fastened to each of the plurality of tabs (inherently so as the tabs are part of the module).
Per claim 4, Lenox further shows a visual appearance of at least two roof tiles is provided by a notch located between a first tile-shaped portion and a second tile- shaped portion of the photovoltaic module (inherently so; see figure 1).
Per claim 10, Lenox further shows the standoff has a corrugated geometry (see the shape in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenox.
Lenox shows all the claimed limitations except for a light transmissive sheet overlaying the plurality of solar cells.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lenox’s structures to show a light transmissive sheet overlaying the plurality of solar cells in order to protect the cells against the elements and other forces acting on the top of the module.
Allowable Subject Matter
Claims 6-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not provide sufficient motivation to modify Lenox’s stand off to show the comprising a plurality of peaks and valleys in combination with other claimed limitations.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior at does not provide sufficient motivation to modify Lenox to show the second corrugated standoff comprising a plurality of first flat poritons fastened to a roof facing surface of the uproof side, a second plurality of flat portions vertically offset form the first flat portions and configured to contact an underlying roof structure to position the up-roof side a fixed distance above the underlying roof structure in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different solar module supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

12/11/2022